IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 8, 2009
                                     No. 08-51171
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

ALEXIS MORGANFIELD

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:03-CR-10-3


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Alexis Morganfield has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Morganfield has filed a response. Our independent review
of the record, counsel’s brief, and Morganfield’s response discloses no
nonfrivolous issue for appeal.
       The record does reveal a clerical error in the judgment. See F ED. R. C RIM.
P. 36.      The restitution order states the amount of restitution as both

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-51171

“$387,405.87” and “$387,406.87.” The judgment should be amended to reflect
that the amount of restitution is $387,406.87, which is the total of the victims’
individual restitution awards. The judgment’s reference to “$387,405.87” should
be deleted and replaced with “$387,406.87.”
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5th Cir. R. 42.2. This matter is REMANDED for correction
of the clerical error pursuant to F ED. R. C RIM. P. 36. Morganfield’s pro se motion
for appointment of counsel is DENIED.




                                         2